--------------------------------------------------------------------------------

EXHBIT 10.2
 
NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.  ANY TRANSFEREE OF THIS WARRANT SHOULD CAREFULLY REVIEW THE
TERMS OF THIS WARRANT.  THE SECURITIES REPRESENTED BY THIS WARRANT MAY BE LESS
THAN THE NUMBER SET FORTH ON THE FACE HEREOF.




LAREDO OIL, INC.


Warrant To Purchase Common Stock


Warrant No.:  [NUMBER]
Number of Shares of Common Stock: [SHARES]
Effective Date of Issuance:  [ISSUE DATE], 2011 (“Issuance Date”)
Date of Expiration:  [ISSUE DATE], 2021 (“Expiration Date”)


Laredo Oil, Inc., a Delaware corporation (the “Company”), hereby certifies that,
for good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, [WARRANT HOLDER], the registered holder hereof or its
permitted assigns (the “Holder”), is entitled, subject to the terms set forth
below, to purchase from the Company up to a total of [SHARES] shares of the
common stock, par value $0.0001 per share (the “Common Stock”) of the Company
(each such share, a “Warrant Share” and all such shares, the “Warrant Shares”)
at an exercise price equal to $0.70 per share (the “Exercise Price”), at any
time or times on or after [ISSUE DATE], 2011 (the “Initial Exercise Date”), but
not after 11:59 p.m., New York Time, on [ISSUE DATE], 2021 (the “Expiration
Date”), upon surrender of this Warrant to Purchase Common Stock (including any
Warrants to Purchase Common Stock issued in exchange, transfer or replacement
hereof, the “Warrant”).
 
This Warrant is issued pursuant to that certain Investment Banking Agreement,
dated as of November 19, 2010, by and between the Company and Sunrise Securities
Corp. (as the same may be amended, supplemented or restated, the “Investment
Banking Agreement”). This Warrant and any replacement warrants issued upon
transfer or exercise of a portion of this Warrant are collectively referred to
herein as the “Warrants”.
 


Warrant To Purchase Common Stock
 
1

--------------------------------------------------------------------------------

 


1.           EXERCISE OF WARRANT.
 
(a)           Mechanics of Exercise.  Subject to the terms and conditions hereof
(including, without limitation, the limitations set forth in Section 1(f)), this
Warrant may be exercised by the Holder on any day on or after the Initial
Exercise Date, but not later than the Expiration Date, in whole or in part by
(i) delivery of a written notice, in the form attached hereto as Exhibit B (the
“Exercise Notice”), of the Holder’s election to exercise this Warrant, (ii) (A)
payment to the Company of an amount equal to the applicable Exercise Price
multiplied by the number of Warrant Shares as to which this Warrant is being
exercised (the “Aggregate Exercise Price”) in cash or wire transfer of
immediately available funds, or (B)  by notifying the Company that this Warrant
is being exercised pursuant to a Cashless Exercise (as defined in Section 1(d)),
and (iii) if required by Section 1(g) or unless the Holder has previously
delivered this Warrant to the Company and it or a new replacement Warrant has
not yet been delivered to the Holder, the surrender of this Warrant to a common
carrier for overnight delivery to the Company; provided, that if such Warrant
Shares are to be issued in any name other than that of the registered holder of
this Warrant, such issuance shall be deemed a transfer and the provisions of
Section 7(a) shall be applicable.  On or before the first (1st) Business Day
following the date on which the Company has received each of the Exercise
Notice, the Aggregate Exercise Price (or notice of a Cashless Exercise) and, if
required, this Warrant (collectively, the “Exercise Delivery Documents”), the
Company shall transmit by facsimile an acknowledgment of confirmation of receipt
of the Exercise Delivery Documents to the Holder and the Company’s transfer
agent (the “Transfer Agent”).  On or before the third (3rd) Business Day
following the date on which the Company has received all of the Exercise
Delivery Documents (the “Share Delivery Date”), the Company shall (X) provided
that the Transfer Agent is participating in The Depository Trust Company (“DTC”)
Fast Automated Securities Transfer Program, upon the request of the Holder,
credit such aggregate number of shares of Common Stock to which the Holder is
entitled pursuant to such exercise to the Holder’s or its designee’s balance
account with DTC through its Deposit Withdrawal Agent Commission system, or (Y)
if the Transfer Agent is not participating in the DTC Fast Automated Securities
Transfer Program, issue and dispatch by overnight courier to the address as
specified in the Exercise Notice, a certificate, registered in the Company’s
share register in the name of the Holder or its designee, for the number of
shares of Common Stock to which the Holder is entitled pursuant to such
exercise.  Upon delivery to the Company of the Exercise Delivery Documents, the
Holder shall be deemed for all corporate purposes to have become the holder of
record of the Warrant Shares with respect to which this Warrant has been
exercised, irrespective of the date such Warrant Shares are credited to the
Holder’s DTC account or the date of delivery of the certificates evidencing such
Warrant Shares, as the case may be.  If this Warrant is submitted in connection
with any exercise pursuant to this Section 1(a) and the number of Warrant Shares
represented by this Warrant submitted for exercise is greater than the number of
Warrant Shares being acquired upon an exercise, then the Company shall as soon
as practicable and in no event later than three (3) Business Days after any
exercise and at its own expense, issue a new Warrant (in accordance with Section
7(d)) representing the right to purchase the number of Warrant Shares
purchasable immediately prior to such exercise under this Warrant, less the
number of Warrant Shares with respect to which this Warrant is exercised.  No
fractional shares of Common Stock are to be issued upon the exercise of this
Warrant, but rather the number of shares of Common Stock to be issued shall be
rounded up to the nearest whole number.  The Company shall pay any and all taxes
which may be payable with respect to the issuance and delivery of Warrant Shares
upon exercise of this Warrant, other than income, franchise, profits or similar
taxes of the Holder or taxes resulting from issuance of Warrant Shares to a
Person other than the Holder.
 
 


Warrant To Purchase Common Stock
 
2

--------------------------------------------------------------------------------

 
 
 
 
(b)           Exercise Price.  For purposes of this Warrant, “Exercise Price”
means $0.70 per share of Common Stock of the Company.
 
(c)           Company’s Failure to Timely Deliver Securities.  If within three
(3) Trading Days after the Company’s receipt of the facsimile copy of a Exercise
Notice the Company shall fail to issue and deliver a certificate to the Holder
and register such shares of Common Stock on the Company’s share register or
credit the Holder’s balance account with DTC for the number of shares of Common
Stock to which the Holder is entitled upon such holder’s exercise hereunder or
if the Company fails to deliver to the Holder the certificate or certificates
representing the applicable Warrant Shares (or credit the Holder’s balance
account at DTC with the applicable Warrant Shares) within three (3) Trading Days
after its obligation to do so under clause (ii) below and if on or after such
Trading Day the Holder purchases (in an open market transaction or otherwise)
shares of Common Stock to deliver in satisfaction of a sale by the Holder of
shares of Common Stock issuable upon such exercise that the Holder anticipated
receiving from the Company (a “Buy-In”), then the Company shall, within three
(3) Business Days after the Holder’s request and in the Holder’s discretion,
either (i) pay cash to the Holder in an amount equal to the Holder’s total
purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased (the “Buy-In Price”), at which point the Company’s
obligation to deliver such certificate (and to issue such shares of Common
Stock) or credit such Holder’s balance account with DTC shall terminate, or (ii)
promptly honor its obligation to deliver to the Holder a certificate or
certificates representing such shares of Common Stock or credit such Holder’s
balance account with DTC and pay cash to the Holder in an amount equal to the
excess (if any) of the Buy-In Price over the product of (A) such number of
shares of Common Stock, times (B) the Closing Bid Price on the date of exercise.
 
(d)           Cashless Exercise.  The Holder may, in its sole discretion,
exercise this Warrant in whole or in part and, in lieu of making the cash
payment otherwise contemplated to be made to the Company upon such exercise in
payment of the Aggregate Exercise Price, elect instead to receive upon such
exercise the “Net Number” of shares of Common Stock determined according to the
following formula (a “Cashless Exercise”):
 
Net Number = (A x B) - (A x C)
 
                                                      B
 
For purposes of the foregoing formula:
 
A= the total number of shares with respect to which this Warrant is then
being    exercised.
 
B= the arithmetic average of the Weighted Average Price of the shares of Common
Stock (as reported by Bloomberg) over the thirty (30) consecutive Trading Days
ending on the date immediately preceding the date of the Exercise Notice.
 
C= the Exercise Price then in effect for the applicable Warrant Shares at the
time of such exercise.
 


Warrant To Purchase Common Stock
 
3

--------------------------------------------------------------------------------

 
 
 


(e)           Disputes.  In the case of a dispute as to the determination of the
Exercise Price or the arithmetic calculation of the Warrant Shares, the Company
shall promptly issue to the Holder the number of Warrant Shares that are not
disputed and resolve such dispute in accordance with Section 12.
 
(f)           Insufficient Authorized Shares.  If at any time while this Warrant
remain outstanding the Company does not have a sufficient number of authorized
and unreserved shares of Common Stock to satisfy its obligation to reserve for
issuance upon exercise of this Warrant at least a number of shares of Common
Stock (the “Required Reserve Amount”) as shall from time to time be necessary to
effect the exercise of all of this Warrant then outstanding (an “Authorized
Share Failure”), then the Company shall immediately take all action necessary to
increase the Company’s authorized shares of Common Stock to an amount sufficient
to allow the Company to reserve the Required Reserve Amount for this Warrant
then outstanding.
 
(g)           Book-Entry.  Upon exercise of this Warrant in accordance with the
terms hereof, the Holder shall not be required to physically surrender this
Warrant to the Company unless it is being exercised for all of the Warrant
Shares represented by the Warrant.  The Holder and the Company shall maintain
records showing the number of Warrant Shares exercised and issued and the dates
of such exercises or shall use such other method, reasonably satisfactory to the
Holder and the Company, so as not to require physical surrender of this Warrant
upon each such exercise.  In the event of any dispute or discrepancy, such
records of the Company establishing the number of Warrant Shares to which the
Holder is entitled shall be controlling and determinative in the absence of
manifest error.  Notwithstanding the foregoing, if this Warrant is exercised as
aforesaid, the Holder may not transfer this Warrant unless the Holder first
physically surrenders this Warrant to the Company in accordance with Section
7(a).  The Holder and any assignee, by acceptance of this Warrant, acknowledge
and agree that, by reason of the provisions of this paragraph, following
exercises of any portion of this Warrant, the number of Warrant Shares
represented by this Warrant may be less than the number stated on the face
hereof.
 
2.           ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF WARRANT SHARES.  The
Exercise Price and the number of Warrant Shares shall be adjusted from time to
time as follows:
 
(a)           Adjustment upon Subdivision or Combination of shares of Common
Stock.  If the Company at any time on or after the Initial Exercise Date
subdivides (by any stock split, stock dividend, recapitalization or otherwise)
one or more classes of its outstanding shares of Common Stock into a greater
number of shares, the Exercise Price in effect immediately prior to such
subdivision will be proportionately reduced and the number of Warrant Shares
will be proportionately increased.  If the Company at any time on or after the
Initial Exercise Date combines (by combination, reverse stock split or
otherwise) one or more classes of its outstanding shares of Common Stock into a
smaller number of shares, the Exercise Price in effect immediately prior to such
combination will be proportionately increased and the number of Warrant Shares
will be proportionately decreased.  Any adjustment under this Section 2(b) shall
become effective at the close of business on the date the subdivision or
combination becomes effective.
 


Warrant To Purchase Common Stock
 
4

--------------------------------------------------------------------------------

 


 
 
3.           RIGHTS UPON DISTRIBUTION OF ASSETS.  If the Company shall declare
or make any dividend or other distribution of its assets (or rights to acquire
its assets) to holders of shares of Common Stock, by way of return of capital or
otherwise (including, without limitation, any distribution of stock or other
securities, property or options by way of a dividend, spin off,
reclassification, corporate rearrangement, scheme of arrangement or other
similar transaction) (a “Distribution”) at any time after the issuance of this
Warrant, then, in each such case, any Exercise Price in effect immediately prior
to the close of business on the record date fixed for the determination of
holders of shares of Common Stock entitled to receive the Distribution shall be
reduced, effective as of the close of business on such record date, to a price
determined by multiplying such Exercise Price by a fraction of which (i) the
numerator shall be the Weighted Average Price of the shares of Common Stock on
the Trading Day immediately preceding such record date minus the value of the
Distribution (as determined in good faith by the Company’s Board of Directors)
applicable to one share of shares of Common Stock, and (ii) the denominator
shall be the Weighted Average Price of the shares of Common Stock on the Trading
Day immediately preceding such record date; provided, however, that in the event
that the Distribution is of shares of Common Stock (or common stock) (“Other
Shares of Common Stock”) of a company whose common shares are traded on a
national securities exchange or a national automated quotation system, then the
Holder may elect to receive a warrant to purchase Other Shares of Common Stock
in lieu of an increase in the number of Warrant Shares, the terms of which shall
be identical to those of this Warrant, except that such warrant shall be
exercisable into the number of shares of Other Shares of Common Stock that would
have been payable to the Holder pursuant to the Distribution had the Holder
exercised this Warrant immediately prior to such record date and with an
aggregate exercise price equal to the product of the amount by which the
Exercise Price of this Warrant was decreased with respect to the Distribution
pursuant to the terms of this Section 3.
 
4.           PURCHASE RIGHTS; FUNDAMENTAL TRANSACTIONS.
 
(a)           Purchase Rights.  If at any time the Company grants, issues or
sells any Options, Convertible Securities or rights to purchase stock, warrants,
securities or other property pro rata to the record holders of any class of
shares of Common Stock (the “Purchase Rights”), then the Holder will be entitled
to acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which the Holder could have acquired if the Holder had held the
number of shares of Common Stock acquirable upon complete exercise of this
Warrant (without regard to any limitations on the exercise of this Warrant)
immediately before the date on which a record is taken for the grant, issuance
or sale of such Purchase Rights, or, if no such record is taken, the date as of
which the record holders of shares of Common Stock are to be determined for the
grant, issue or sale of such Purchase Rights; provided that, notwithstanding
anything to the contrary contained herein in any such case the provisions of
Section 2 shall not be applicable to such grant, issuance or sale by the
Company.
 
(b)           Fundamental Transactions.  The Company shall not enter into or be
party to a Fundamental Transaction in which the Company is not a surviving
entity holding all or substantially all of the assets that the Company held
prior to such Fundamental Transaction, unless the Successor Entity assumes in
writing all of the obligations of the Company under this Warrant and the other
Transaction Documents in accordance with the provisions of this Section (4)(b)
pursuant to written agreements in form and substance reasonably satisfactory to
the Required Holders, including agreements to deliver to each holder of Warrants
in exchange for such Warrants a security of the Successor Entity evidenced by a
written instrument substantially similar in form and substance to this Warrant,
including, without limitation, an adjusted exercise price equal to the value for
the shares of Common Stock reflected by the terms of such Fundamental
Transaction, and exercisable for a corresponding number of shares of capital
stock equivalent to the shares of Common Stock acquirable and receivable upon
exercise of this Warrant (without regard to any limitations on the exercise of
this Warrant) prior to such Fundamental Transaction, and reasonably satisfactory
to the Required Holders.  Prior to the consummation of any Fundamental
Transaction pursuant to which holders of shares of Common Stock are entitled to
receive securities or other assets with respect to or in exchange for shares of
Common Stock (a “Corporate Event”), the Company shall make appropriate provision
to insure that the Holder will thereafter have the right to receive upon an
exercise of this Warrant at any time after the consummation of the Fundamental
Transaction but prior to the Expiration Date, in lieu of the shares of the
Common Stock (or other securities, cash, assets or other property) purchasable
upon the exercise of the Warrant prior to such Fundamental Transaction, such
shares of stock, securities, cash, assets or any other property whatsoever
(including warrants or other purchase or subscription rights) which the Holder
would have been entitled to receive upon the happening of such Fundamental
Transaction had the Warrant been exercised immediately prior to such Fundamental
Transaction.  Provision made pursuant to the preceding sentence shall be in a
form and substance reasonably satisfactory to the Required Holders.  The
provisions of this Section shall apply similarly and equally to successive
Fundamental Transactions and Corporate Events and shall be applied without
regard to any limitations on the exercise of this Warrant.
 


Warrant To Purchase Common Stock
 
5

--------------------------------------------------------------------------------

 
 
 
 
5.           NONCIRCUMVENTION.  The Company hereby covenants and agrees that the
Company will not, by amendment of its Certificate of Incorporation, Bylaws or
through any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, and will at all times in good faith carry out all the
provisions of this Warrant and take all action as may be required to protect the
rights of the Holder.  Without limiting the generality of the foregoing, the
Company (i) shall not increase the par value of any shares of Common Stock
receivable upon the exercise of this Warrant above the Exercise Price then in
effect, (ii) shall take all such actions as may be reasonably necessary or
appropriate in order that the Company may validly and legally issue fully paid
and nonassessable shares of Common Stock upon the exercise of this Warrant, and
(iii) shall, so long as any of the Warrants are outstanding, take all action
reasonably necessary to reserve and keep available out of its authorized and
unissued shares of Common Stock, solely for the purpose of effecting the
exercise of the Warrants, the number of shares of Common Stock as shall from
time to time be necessary to effect the exercise of the Warrants then
outstanding (without regard to any limitations on exercise).
 
6.           WARRANT HOLDER NOT DEEMED A STOCKHOLDER.  Except as otherwise
specifically provided herein, the Holder, solely in such Person’s capacity as a
holder of this Warrant, shall not be entitled to vote or receive dividends or be
deemed the holder of share capital of the Company for any purpose, nor shall
anything contained in this Warrant be construed to confer upon the Holder,
solely in such Person’s capacity as the Holder of this Warrant, any of the
rights of a stockholder of the Company or any right to vote, give or withhold
consent to any corporate action (whether any reorganization, issue of stock,
reclassification of stock, consolidation, merger, conveyance or otherwise),
receive notice of meetings, receive dividends or subscription rights, or
otherwise, prior to the issuance to the Holder of the Warrant Shares which such
Person is then entitled to receive upon the due exercise of this Warrant.  In
addition, nothing contained in this Warrant shall be construed as imposing any
liabilities on the Holder to purchase any securities (upon exercise of this
Warrant or otherwise) or as a stockholder of the Company, whether such
liabilities are asserted by the Company or by creditors of the
Company.  Notwithstanding this Section 6, the Company shall provide the Holder
with copies of the same notices and other information given to the stockholders
of the Company generally, contemporaneously with the giving thereof to the
stockholders.
 
 
 


Warrant To Purchase Common Stock
 
6

--------------------------------------------------------------------------------

 
 
 
7.           REISSUANCE OF WARRANTS.
 
(a)           Transfer of Warrant.  If this Warrant is to be transferred in
accordance herewith, the Holder shall surrender this Warrant to the Company,
whereupon the Company will forthwith issue and deliver upon the order of the
Holder a new Warrant (in accordance with Section 7(d)), registered as the Holder
may request, representing the right to purchase the number of Warrant Shares
being transferred by the Holder and, if less then the total number of Warrant
Shares then underlying this Warrant is being transferred, a new Warrant (in
accordance with Section 7(d)) to the Holder representing the right to purchase
the number of Warrant Shares not being transferred.
 
(b)           Lost, Stolen or Mutilated Warrant.  Upon receipt by the Company of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Warrant, and, in the case of loss, theft or destruction,
of any indemnification undertaking by the Holder to the Company in customary
form and, in the case of mutilation, upon surrender and cancellation of this
Warrant, the Company shall execute and deliver to the Holder a new Warrant (in
accordance with Section 7(d)) representing the right to purchase the Warrant
Shares then underlying this Warrant.
 
(c)           Exchangeable for Multiple Warrants.  This Warrant is exchangeable,
upon the surrender hereof by the Holder at the principal office of the Company,
for a new Warrant or Warrants (in accordance with Section 7(d)) representing in
the aggregate the right to purchase the number of Warrant Shares then underlying
this Warrant, and each such new Warrant will represent the right to purchase
such portion of such Warrant Shares as is designated by the Holder at the time
of such surrender; provided, however, that no Warrants for fractional shares of
Common Stock shall be given.
 
(d)           Issuance of New Warrants.  Whenever the Company is required to
issue a new Warrant pursuant to the terms of this Warrant, such new Warrant (i)
shall be of like tenor with this Warrant, (ii) shall represent, as indicated on
the face of such new Warrant, the right to purchase the Warrant Shares then
underlying this Warrant (or in the case of a new Warrant being issued pursuant
to Section 7(a) or Section 7(c), the Warrant Shares designated by the Holder
which, when added to the number of shares of Common Stock underlying the other
new Warrants issued in connection with such issuance, does not exceed the number
of Warrant Shares then underlying this Warrant), (iii) shall have an issuance
date, as indicated on the face of such new Warrant which is the same as the
Issuance Date, and (iv) shall have the same rights and conditions as this
Warrant.
 
 
 
 


Warrant To Purchase Common Stock
 
7

--------------------------------------------------------------------------------

 
 

 
8.           NOTICES.  Whenever notice is required to be given under this
Warrant, unless otherwise provided herein, such notice shall be given in
accordance with Section 9.B. of the Investment Banking Agreement.  The Company
shall provide the Holder with prompt written notice of all actions taken
pursuant to this Warrant, including in reasonable detail a description of such
action and the reason therefore.  Without limiting the generality of the
foregoing, the Company will give written notice to the Holder (i) promptly upon
any adjustment of the Exercise Price, setting forth in reasonable detail, and
certifying, the calculation of such adjustment and (ii) at least fifteen (15)
days prior to the date on which the Company closes its books or takes a record
(A) with respect to any dividend or distribution upon the shares of Common
Stock, (B) with respect to any grants, issuances or sales of any Options,
Convertible Securities or rights to purchase stock, warrants, securities or
other property, other than Excluded Securities, to holders of shares of Common
Stock or (C) for determining rights to vote with respect to any Fundamental
Transaction, dissolution or liquidation, provided in each case that such
information shall be made known to the public prior to or in conjunction with
such notice being provided to the Holder.
 
9.           AMENDMENT AND WAIVER.  Except as otherwise provided herein, the
provisions of this Warrant may be amended and the Company may take any action
herein prohibited, or omit to perform any act herein required to be performed by
it, only if the Company has obtained the written consent of the Required
Holders; provided that no such action may increase the exercise price of any
Warrant or decrease the number of shares or change the  class of stock
obtainable upon exercise of any Warrant without the written consent of the
Holder.  No such amendment shall be effective to the extent that it applies to
less than all of the holders of the Warrants then outstanding.
 
10.           GOVERNING LAW.  This Warrant shall be governed by and construed
and enforced in accor­dance with, and all questions concerning the construction,
validity, interpretation and performance of this Warrant shall be governed by,
the internal laws of the State of New York, without giving effect to any choice
of law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York.
 
11.           CONSTRUCTION; HEADINGS.  This Warrant shall be deemed to be
jointly drafted by the Company and all the Buyers and shall not be construed
against any person as the drafter hereof.  The headings of this Warrant are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Warrant.
 
12.           DISPUTE RESOLUTION.  In the case of a dispute as to the
determination of the Exercise Price or the arithmetic calculation of the Warrant
Shares, the Company shall submit the disputed determinations or arithmetic
calculations via facsimile within two (2) Business Days of receipt of the
Exercise Notice giving rise to such dispute, as the case may be, to the
Holder.  If the Holder and the Company are unable to agree upon such
determination or calculation of the Exercise Price or the Warrant Shares within
three Business Days of such disputed determination or arithmetic calculation
being submitted to the Holder, then the Company shall, within two (2) Business
Days submit via facsimile (a) the disputed determination of the Exercise Price
to an independent, reputable investment bank selected by the Company and
approved by the Holder  or (b) the disputed arithmetic calculation of the
Warrant Shares to the Company’s independent, outside accountant.  The Company
shall cause at its expense the investment bank or the accountant, as the case
may be, to perform the determinations or calculations and notify the Company and
the Holder of the results no later than ten Business Days from the time it
receives the disputed determinations or calculations.  Such investment bank’s or
accountant’s determination or calculation, as the case may be, shall be binding
upon all parties absent demonstrable error.
 
 


Warrant To Purchase Common Stock
 
8

--------------------------------------------------------------------------------

 
 
 
 
13.           REMEDIES, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE RELIEF.  The
remedies provided in this Warrant shall be cumulative and in addition to all
other remedies available under this Warrant and the other Transaction Documents,
at law or in equity (including a decree of specific performance and/or other
injunctive relief), and nothing herein shall limit the right of the Holder right
to pursue actual damages for any failure by the Company to comply with the terms
of this Warrant.  The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Holder and that the
remedy at law for any such breach may be inadequate.  The Company therefore
agrees that, in the event of any such breach or threatened breach, the holder of
this Warrant shall be entitled, in addition to all other available remedies, to
an injunction restraining any breach, without the necessity of showing economic
loss and without any bond or other security being required.
 
14.           TRANSFER.  This Warrant may be offered for sale, sold, transferred
or assigned without the consent of the Company, provided that any such offer,
sale, transfer or assignment is in compliance with applicable securities law,
and the terms and conditions hereof.
 
15.           CERTAIN DEFINITIONS.  For purposes of this Warrant, the following
terms shall have the following meanings:
 
(a)           “Bloomberg” means Bloomberg Financial Markets.
 
(b)           “Business Day” means any day other than Saturday, Sunday or other
day on which commercial banks in The City of New York are authorized or required
by law to remain closed.
 
(c)           “Closing Bid Price” and “Closing Sale Price” means, for any
security as of any date, the last closing bid price and last closing trade
price, respectively, for such security on the Principal Market, as reported by
Bloomberg, or, if the Principal Market begins to operate on an extended hours
basis and does not designate the closing bid price or the closing trade price,
as the case may be, then the last bid price or the last trade price,
respectively, of such security prior to 4:00:00 p.m., New York Time, as reported
by Bloomberg, or, if the Principal Market is not the principal securities
exchange or trading market for such security, the last closing bid price or last
trade price, respectively, of such security on the principal securities exchange
or trading market where such security is listed or traded as reported by
Bloomberg, or if the foregoing do not apply, the last closing bid price or last
trade price, respectively, of such security in the over-the-counter market on
the electronic bulletin board for such security as reported by Bloomberg, or, if
no closing bid price or last trade price, respectively, is reported for such
security by Bloomberg, the average of the bid prices, or the ask prices,
respectively, of any market makers for such security as reported in the “pink
sheets” by Pink Sheets LLC (formerly the National Quotation Bureau, Inc.).  If
the Closing Bid Price or the Closing Sale Price cannot be calculated for a
security on a particular date on any of the foregoing bases, the Closing Bid
Price or the Closing Sale Price, as the case may be, of such security on such
date shall be the fair market value as mutually determined by the Company and
the Holder.  If the Company and the Holder are unable to agree upon the fair
market value of such security, then such dispute shall be resolved pursuant to
Section 12.  All such determinations to be appropriately adjusted for any stock
dividend, stock split, stock combination or other similar transaction during the
applicable calculation period.
 
 


Warrant To Purchase Common Stock
 
9

--------------------------------------------------------------------------------

 
 
 
(d)           “Common Stock Deemed Outstanding” means, at any given time, the
number of shares of Common Stock actually outstanding at such time, plus the
number of shares of Common Stock deemed to be outstanding pursuant to Sections
2(a)(i) and 2(a)(ii) hereof regardless of whether the Options or Convertible
Securities are actually exercisable at such time, but excluding any shares of
Common Stock owned or held by or for the account of the Company or issuable upon
exercise of the Warrants.
 
(e)           “Convertible Securities” means any stock or securities (other than
Options) directly or indirectly convertible into or exercisable or exchangeable
for shares of Common Stock.
 
(f)           “Eligible Market” means the NASDAQ Capital Market, the American
Stock Exchange, the New York Stock Exchange, the NASDAQ Global Market or the
NASDAQ Global Select Market.
 
(g)           “Exempt Issuance” means the issuance of (i) shares of Common Stock
or options to employees, officers or directors of the Company pursuant to any
stock or option plan duly adopted for such purpose, by a majority of the members
of the Board of Directors, and (ii) securities issued pursuant to acquisitions
or strategic transactions approved by a majority of the disinterested directors
of the Company, provided that any such issuance shall only be to a Person (or to
the equityholders of a Person) which is, itself or through its subsidiaries, an
operating company or an owner of an asset in a business synergistic with the
business of the Company and shall provide to the Company additional benefits in
addition to the investment of funds, but shall not include a transaction in
which the Company is issuing securities primarily for the purpose of raising
capital or to an entity whose primary business is investing in securities.
 
(h)           “Fundamental Transaction” means that the Company (or in the case
of clause (vi) any “person” or “group” (as these terms are used for purposes of
Sections 13(d) and 14(d) of the Exchange Act)) shall, directly or indirectly, in
one or more related transactions, (i) consolidate or merge with or into (whether
or not the Company is the surviving corporation) another Person, or (ii) sell,
assign, transfer, convey or otherwise dispose of all or substantially all of the
properties or assets of the Company to another Person, or (iii) allow another
Person to make a purchase, tender or exchange offer that is accepted by the
holders of more than the 50% of either the outstanding shares of Common Stock
(not including any shares of Common Stock held by the Person or Persons making
or party to, or associated or affiliated with the Persons making or party to,
such purchase, tender or exchange offer), or (iv) consummate a stock purchase
agreement or other business combination (including, without limitation, a
reorganization, recapitalization, spin-off or scheme of arrangement) with
another Person whereby such other Person acquires more than the 50% of the
outstanding shares of Common Stock (not including any shares of Common Stock
held by the other Person or other Persons making or party to, or associated or
affiliated with the other Persons making or party to, such stock purchase
agreement or other business combination), (v) reorganize, recapitalize or
reclassify its Common Stock, or (vi) is or shall become the “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
50% of the aggregate ordinary voting power represented by issued and outstanding
Common Stock.
 
 


Warrant To Purchase Common Stock
 
10

--------------------------------------------------------------------------------

 
 
 
(i)           “Options” means any rights, warrants or options to subscribe for
or purchase shares of Common Stock or Convertible Securities.
 
(j)           “Parent Entity” of a Person means an entity that, directly or
indirectly, controls the applicable Person and whose common stock or equivalent
equity security is quoted or listed on an Eligible Market, or, if there is more
than one such Person or Parent Entity, the Person or Parent Entity with the
largest public market capitalization as of the date of consummation of the
Fundamental Transaction.
 
(k)          “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity and a government or any department or agency
thereof.
 
(l)           “Principal Market” means the NASDAQ Capital Market.
 
(m)         “Required Holders” means the holders of the Warrants representing at
least a majority of shares of Common Stock underlying the Warrants then
outstanding.
 
(n)          “Successor Entity” means the Person (or, if so elected by the
Required Holders, the Parent Entity) formed by, resulting from or surviving any
Fundamental Transaction or the Person (or, if so elected by the Required
Holders, the Parent Entity) with which such Fundamental Transaction shall have
been entered into.
 
(o)          “Trading Day” means any day on which the Common Stock is scheduled
to trade on the Principal Market, or, if the Principal Market is not the
principal trading market for the Common Stock, then on the principal securities
exchange or securities market on which the Common Stock is then traded; provided
that “Trading Day” shall not include any day on which the Common Stock is
scheduled to trade on such exchange or market for less than 4.5 hours or any day
that the Common Stock is suspended from trading during the final hour of trading
on such exchange or market (or if such exchange or market does not designate in
advance the closing time of trading on such exchange or market, then during the
hour ending at 4:00:00 p.m., New York Time).
 
(p)          “Weighted Average Price” means, for any security as of any date,
the dollar volume-weighted average price for such security on the Principal
Market during the period beginning at 9:30:01 a.m., New York City time, and
ending at 4:00:00 p.m., New York City time, as reported by Bloomberg through its
“Volume at Price” function or, if the foregoing does not apply, the dollar
volume-weighted average price of such security in the over-the-counter market on
the electronic bulletin board for such security during the period beginning at
9:30:01 a.m., New York City time, and ending at 4:00:00 p.m., New York City
time, as reported by Bloomberg, or, if no dollar volume-weighted average price
is reported for such security by Bloomberg for such hours, the average of the
highest closing bid price and the lowest closing ask price of any of the market
makers for such security as reported in the “pink sheets” by Pink Sheets LLC
(formerly the National Quotation Bureau, Inc.).  If the Weighted Average Price
cannot be calculated for such security on such date on any of the foregoing
bases, the Weighted Average Price of such security on such date shall be the
fair market value as mutually determined by the Company and the Required
Holders.  If the Company and the Required Holders are unable to agree upon the
fair market value of such security, then such dispute shall be resolved pursuant
to Section 12 with the term “Weighted Average Price” being substituted for the
term “Exercise Price.” All such determinations shall be appropriately adjusted
for any share dividend, share split or other similar transaction during such
period.
 
 


Warrant To Purchase Common Stock
 
11

--------------------------------------------------------------------------------

 
 
 
16.           REGISTRATION RIGHTS
 
(a)          Registration Under the Securities Act of 1933. The Warrants, and
the shares of Common Stock issuable upon exercise of the Warrants, have not been
registered under the Securities Act of 1933, as amended (the “Act”).  Upon
exercise, in part or in whole, of the Warrant certificates representing the
shares of Common Stock and any other securities issuable upon exercise of the
Warrants or issuable pursuant to this Warrant (the “Warrant Securities”) shall
bear the following legend:
 
The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended (the “Act”), and may not be offered or
sold except pursuant to (i) an effective registration statement under the Act,
(ii) to the extent applicable, Rule 144 under the Act (or any similar rule under
such Act relating to the disposition of securities), or (iii) an opinion of
counsel, if such opinion shall be reasonably satisfactory to counsel to the
issuer, that an exemption from registration under such Act is available.


The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Warrant Securities upon
which it is stamped, if, (i) such Warrant Securities are registered for resale
under the Securities Act of 1933 Act, as amended (the “1933 Act”) or (ii) in
connection with a sale, assignment or other transfer, if such holder provides
the Company with an opinion of counsel, in a generally acceptable form, to the
effect that such sale, assignment or transfer of the Warrant Securities may be
made without registration under the applicable requirements of the 1933 Act.


(b)          Piggyback Registration.  If, at any time commencing after the
Issuance Date, but no later than the Expiration Date, the Company proposes to
register any of its securities under the Act (other than in connection with a
merger or pursuant to Form S-8), it will give written notice by registered mail,
at least thirty (30) days prior to the filing of each such registration
statement, to the Holder of the Warrants and/or the Warrant Securities of its
intention to do so.  If the Holder of the Warrants and/or the Warrant Securities
notifies the Company within twenty (20) days after receipt of any such notice of
its or their desire to include any such securities in such proposed registration
statement, the Company shall afford such Holder of the Warrants and/or the
Warrant Securities the opportunity to have any such Warrant Securities
registered under such registration statement.


Notwithstanding the provisions of this Section 16(b), the Company shall have the
right at any time after it shall have given written notice pursuant to this
Section 16(b) (irrespective of whether a written request for inclusion of any
such securities shall have been made) to elect not to file any such proposed
registration statement, or to withdraw the same after the filing but prior to
the effective date thereof.
 
 
 
12

--------------------------------------------------------------------------------

 
 
 
 
(c)           Demand Registration.


(i)           At any time commencing after the date hereof and Issuance Date
that the Company meets the requirements for filing a S-3 registration statement,
but no later than the Expiration Date, the Holder of the Warrants and/or Warrant
Securities representing a “Majority” (as hereinafter defined) of such securities
(assuming the exercise of all of the Warrants) shall have the right (which right
is in addition to the registration rights under Section 16(b) hereof),
exercisable by written notice to the Company, to have the Company prepare and
file with the Securities and Exchange Commission (the “Commission”), on one
occasion, a S-3 registration statement and such other documents, including a
prospectus, as may be necessary in the opinion of counsel for the Company and
counsel for the Holder, in order to comply with the provisions of the Act, so as
to permit a public offering and sale of their respective Warrant Securities for
nine (9) consecutive months by such Holder and any other Holder of the Warrants
and/or Warrant Securities who notify the Company within ten (10) days after
receiving notice from the Company of such request.  The Company covenants and
agrees to give written notice of any registration request under this Section
16(b) by any Holder to all other holders of the Warrants and the Warrant
Securities within ten (10) days from the date of the receipt of any such
registration request.


(d)           Covenants of the Company with Respect to Registration.  In
connection with any registration under Sections 16(b) or 16(c) hereof, the
Company covenants and agrees as follows:


(i)           The Company shall use its best efforts to file a registration
statement within ninety (90) days of receipt of any demand therefor, shall use
its best efforts to have any registration statement declared effective at the
earliest possible time, and shall furnish each Holder desiring to sell Warrant
Securities such number of prospectuses as shall reasonably be requested.


(ii)           The Company shall pay all costs (excluding fees and expenses of
the Holder’s counsel and any underwriting or selling commissions), fees and
expenses in connection with all registration statements filed pursuant to
Sections 16(b) and 16(c)(i) hereof including, without limitation, the Company’s
legal and accounting fees, printing expenses, blue sky fees and expenses.


(iii)           The Company will take all necessary action which may be required
in qualifying or registering the Warrant Securities included in a registration
statement for offering and sale under the securities or blue sky laws of such
states as reasonably are requested by the Holder, provided that the Company
shall not be obligated to execute or file any general consent to do business
under the laws of any such jurisdiction.


(iv)           The Company shall indemnify the Holder of the Warrant Securities
to be sold pursuant to any registration statement and each person, if any, who
controls such Holder within the meaning of Section 15 of the Act or Section
20(a) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
from and against any and all loss, claim, damage, expense or liability
(including all expenses reasonably incurred in investigating, preparing or
defending against any claim whatsoever) to which any of them may become subject
under the Act, the Exchange Act or otherwise, arising from such registration
statement.
 
 


Warrant To Purchase Common Stock
 
13

--------------------------------------------------------------------------------

 

 
(v)           The Holder of the Warrant Securities to be sold pursuant to a
registration statement, and their successors and assigns, shall severally, and
not jointly, indemnify the Company, its officers and directors and each person,
if any, who controls the Company within the meaning of Section 15 of the Act or
Section 20(a) of the Exchange Act, from and against any and all loss, claim,
damage, expense or liability (including all expenses reasonably incurred in
investigating, preparing or defending against any claim whatsoever) to which
they may become subject under the Act, the Exchange Act or otherwise, arising
from information furnished in writing by or on behalf of such Holder, or their
successors or assigns, for specific inclusion in such registration statement.


(vi)           Nothing contained in this Agreement shall be construed as
requiring the Holder to exercise their Warrants prior to the initial filing of
any registration statement or the effectiveness thereof.


(vii)           The Company shall not permit the inclusion of any securities
other than the Warrant Securities to be included in any registration statement
filed pursuant to Section 16(c) hereof without the prior written consent of the
Holder of the Warrants and Warrant Securities representing a Majority of such
securities (assuming an exercise of all of the Warrants).


(viii)           The Company shall furnish to each Holder participating in the
offering and to each underwriter, if any, a signed counterpart, addressed to
such Holder or underwriter, of (i) an opinion of counsel to the Company, dated
the effective date of such registration statement (and, if such registration
includes an underwritten public offering, an opinion dated the date of the
closing under the underwriting agreement), and (ii) a “cold comfort” letter
dated the effective date of such registration statement (and, if such
registration includes an underwritten public offering, a letter dated the date
of the closing under the underwriting agreement) signed by the independent
public accountants who have issued a report on the Company’s financial
statements included in such registration statement, in each case covering
substantially the same matters with respect to such registration statement (and
the prospectus included therein) and, in the case of such accountants’ letter,
with respect to events subsequent to the date of such financial statements, as
are customarily covered in opinions of issuer’s counsel and in accountants’
letters delivered to underwriters in underwritten public offerings of
securities.


(ix)           The Company shall as soon as practicable after the effective date
of the registration statement, and in any event within 15 months thereafter,
make “generally available to its security holders” (within the meaning of Rule
158 under the Act) an earnings statement (which need not be audited) complying
with Section 11(a) of the Act and covering a period of at least 12 consecutive
months beginning after the effective date of the registration statement.


(x)           The Company shall deliver promptly to each Holder participating in
the offering requesting the correspondence and memoranda described below and to
the managing underwriter copies of all correspondence between the Commission and
the Company, its counsel or auditors and all memoranda relating to discussions
with the Commission or its staff with respect to the registration statement and
permit each Holder and underwriter to do such investigation, upon reasonable
advance notice, with respect to information contained in or omitted from the
registration statement as it deems reasonably necessary to comply with
applicable securities laws or rules of the National Association of Securities
Dealers, Inc.  Such investigation shall include access to books, records and
properties and opportunities to discuss the business of the Company with its
officers and independent auditors, all to such reasonable extent and at such
reasonable times and as often as any such Holder shall reasonably request.
 
 


Warrant To Purchase Common Stock
 
14

--------------------------------------------------------------------------------

 
 

 
(xi)           The Company shall enter into an underwriting agreement with the
managing underwriter selected for such underwriting by the Company, subject to
the reasonable approval of the Holders holding a Majority of the Warrant
Securities requested to be included in such underwriting.  Such agreement shall
be satisfactory in form and substance to the Company, each Holder and such
managing underwriter, and shall contain such representations, warranties and
covenants by the Company and such other terms as are customarily contained in
agreements of that type used by the managing underwriter.  The Holder shall be
parties to any underwriting agreement relating to an underwritten sale of their
Warrant Securities and may, at their option, require that any or all the
representations, warranties and covenants of the Company to or for the benefit
of such underwriter shall also be made to and for the benefit of such
Holder.  Such Holder shall not be required to make any representations or
warranties to or agreements with the Company or the underwriter except as they
may relate to such Holders and their intended methods of distribution.


(xii)           For purposes of Section 16 of this Agreement, the term
“Majority” in reference to the Holder of Warrants or Warrant Securities, shall
mean in excess of fifty percent (50%) of the then outstanding Warrants or
Warrant Securities that (i) are not held by the Company, an affiliate, officer,
director, creditor, employee or agent thereof or any of their respective
affiliates, members of their family, persons acting as nominees or in
conjunction therewith, or (ii) have not been resold to the public.


(xiii)           In addition to the Warrant Securities, upon the written request
therefor by any Holder, the Company shall include in the registration statement
any other securities of the Company held by such Holder as of the date of filing
of such registration statement, including without limitation restricted shares
of Common Stock, options, warrants or any other securities convertible into or
exchangeable for shares of Common Stock.


IN WITNESS WHEREOF, the Company has caused this Warrant to Purchase Common Stock
to be duly executed as of the Issuance Date set out above.


 
 
 

LAREDO OIL, INC.         By:   Name:    Title:      

 
                                                                               


Warrant To Purchase Common Stock
 
15

--------------------------------------------------------------------------------

 


EXHIBIT A


EXERCISE NOTICE
 
TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS
WARRANT TO PURCHASE COMMON STOCK


LAREDO OIL, INC.
 
The undersigned holder hereby exercises the right to purchase _________________
of the shares of Common Stock (“Warrant Shares”) of Laredo Oil, Inc., a Delaware
corporation (the “Company”), evidenced by the attached Warrant to Purchase
Common Stock (the “Warrant”).  Capitalized terms used herein and not otherwise
defined shall have the respective meanings set forth in the Warrant.


1.  Form of Exercise Price.  The Holder intends that payment of the Exercise
Price shall be made as:


 
____________
a “Cash Exercise” with respect to _________________ Warrant Shares; and/or



 
____________
a “Cashless Exercise” with respect to _______________ Warrant Shares (to the
extent permitted).



2.  Payment of Exercise Price.  In the event that the holder has elected a Cash
Exercise with respect to some or all of the Warrant Shares to be issued pursuant
hereto, the holder shall pay the Aggregate Exercise Price in the sum of
$___________________ to the Company in accordance with the terms of the Warrant.


3.  Delivery of Warrant Shares.  The Company shall deliver to the holder
__________ Warrant Shares in accordance with the terms of the Warrant.


Date: _______________ __, ________


 
 
_______________________________
       Name of Registered Holder
 
 

        By:   Name:    Title:      

 

 
 
 
 
 
A-1

--------------------------------------------------------------------------------

 

 
ACKNOWLEDGMENT




The Company hereby acknowledges this Exercise Notice and hereby directs [Name of
Transfer Agent] to issue the above indicated number of shares of Common Stock in
accordance with the Transfer Agent Instructions dated ______________ from the
Company and acknowledged and agreed to by [Name of Transfer Agent].


 
 
 
 

LAREDO OIL, INC.         By:   Name:    Title:      

 
                                                                               









 
 
 
 
 
 
 
A-2

--------------------------------------------------------------------------------